Case 1:18-cr-00509-GBD Document 143 Filed 10/23/18 Page 1 of 7

 

 

 

 

 

 

 

 

MUSDC SDNY

DOCUMEN
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:
on ne eteun neces

DATE FILED: _OCT 1 5 2018
UNITED STATES OF AMERICA a TSS ee

-~V.- : SEALED SUPERSEDING INDICTMENT
S7 18 Cr. 509 (GBD)
FARIDA RADJABOVA,
Defendant.
—_— —_— — —_— — —_— —_— — —_— —_— —_ — pum et — x
COUNT ONE

(Conspiracy to Commit Wire Fraud)

The Grand Jury charges:

The Scheme to Defraud

 

1. From at least in or about November 2016, up to and
including the present, FARIDA RADJABOVA, the defendant, and others
known and unknown, participated in a scheme to defraud victims
seeking to purchase goods on various internet websites that
advertised those goods for sale. In particular, members of the
conspiracy placed on internet websites advertisements for the sale
of various high-value goods, primarily classic cars.

2. Victims who responded to the advertisements were engaged
by conspirators who negotiated sale prices for the advertised goods
and then directed victims to purported transportation companies,
telling the victims that those companies would receive payment and

arrange for delivery of the advertised goods. When victims

 
Case 1:18-cr-00509-GBD Document 143 Filed 10/23/18 Page 2 of 7

contacted the transportation companies, they were directed to send
payment, typically by wire transfer, to specified bank accounts.

3. The specified bank accounts to which victims of this
scheme were directed were opened by scheme participants and held
in the names of shell companies established by scheme participants,
or in the names of the scheme participants themselves.

4, After victims wired payment to the specified bank
accounts, the conspirators ceased communication with the victims,
who never received the goods they purportedly purchased and for
which they were transmitting payment to the specified bank
accounts.

5. Shortly after receiving the victims’ wires, conspirators
withdrew the fraudulent proceeds from the specified bank accounts,
typically through structured withdrawals designed to avoid
transaction reporting requirements. Conspirators then sent a
portion of the cash proceeds overseas via a money services
business, such as MoneyGram and Western Union, to other scheme
participants located in Eastern European countries.

Statutory Allegations

 

6. From at least in or about November 2016, up to and
including the present, in the Southern District of New York and
elsewhere, FARIDA RADJABOVA, the defendant, and others known and

unknown, willfully and knowingly did combine, conspire,

 

 

 
Case 1:18-cr-00509-GBD Document 143 Filed 10/23/18 Page 3 of 7

confederate, and agree together and with each other to commit wire
fraud, in violation of Title 18, United States Code, Section 1343.

7. It was a part and object of the conspiracy that FARIDA
RADJABOVA, the defendant, and others known and unknown, willfully
and knowingly, having devised and intending to devise a scheme and
artifice to defraud and for obtaining money and property by means
of false and fraudulent pretenses, representations, and promises,
would and did transmit and cause to be transmitted by means of
wire, radio, and television communication in interstate and
foreign commerce, writings, Signs, signals, pictures, and sounds
for the purpose of executing such scheme and artifice, in violation
of Title 18, United States Code, Section 1343.

(Title 18, United States Code, Section 1349.}

COUNT TWO
{Conspiracy to Commit Money Laundering)

The Grand Jury further charges:

8. The allegations contained in Paragraphs 1 through 5 are
repeated and realleged as if fully set forth herein.

9. From at least in or about November 2016, up to and
including the present, in the Southern District of New York and
elsewhere, FARIDA RADJABOVA, the defendant, and others known and
unknown, willfully and knowingly did combine, ‘conspire,

confederate, and agree together and with each other to commit money

 

 

 
Case 1:18-cr-00509-GBD Document 143 Filed 10/23/18 Page 4 of 7

laundering, in violation of Title 18, United States Code, Section
1956 (a) (1) (B) (i).

10. It was a part and an object of the conspiracy that FARIDA
RADJABOVA, the defendant, and others known and unknown, in an
offense involving and affecting interstate and foreign commerce,
knowing that the property involved in a financial transaction
represented the proceeds of some form of unlawful activity, would
and did conduct and attempt to conduct such a financial transaction
which in fact involved the proceeds of specified unlawful activity,
to wit, the wire fraud conspiracy charged in Count One of this
Indictment, knowing that the transaction was designed in whole and
in part to conceal and disguise the nature, the location, the
source, the ownership, and the control of the proceeds of the
specified unlawful activity, in violation of Title 18, United
States Code, Section 1956(a) (1) (B) (i).

(Title 18, United States Code, Section 1956(h).)

FORFEITURE ALLEGATION

 

li. As a result of committing the offense alleged in Count
One of this Indictment, FARIDA RADJABOVA, the defendant, shall
forfeit to the United States, pursuant to Title 18, United States
Code, Sections 98i(a)(1}(C) and 982(a) (2), any and ali property,
real or personal, which constitutes or is derived from proceeds
obtained directly or indirectly as a result of the commission of

said offense, including but not limited to a sum of money in United

 

 
Case 1:18-cr-00509-GBD Document 143 Filed 10/23/18 Page 5 of 7

States currency representing the amount of proceeds traceable to
the commission of said offense.

12. As a result of committing the offense alleged in Count
Two of this Indictment, FARIDA RADJABOVA, the defendant, shall
forfeit’ to the United States, pursuant to Title 18, United States
Code, Section 982(a}(1L), any and all property, real or personal,
involved in said offense, and any property traceable to such
property, including but not limited to a sum of money in United
States currency representing the amount of property involved in
said offense.

SUBSTITUTE ASSET PROVISION

 

13. If any of the above-described forfeitable property, as

a result of any act or omission of the defendants:

a. cannot be located upon the exercise of due
diligence;

b. has been transferred or scold to, or deposited with,
a third party;

ce. has been placed beyond the jurisdiction of the
court;

d. has been substantially diminished in value; or

e. has been commingled with other property which

cannot be divided without difficulty;

 

 
Case 1:18-cr-00509-GBD Document 143 Filed 10/23/18 Page 6 of 7

it is the intent of the United States, pursuant to Title 21, United
States Code, Section 853(p) and Title 28, United States Code,
Section 2461i{c), to seek forfeiture of any other property of the
defendants up to the value of the forfeitable property described
above.

{Title 18, United States Code, Sections 981 and 982; Title 21,

United States Code, Section 853; and Title 28, United States
, Section 2461.)

 

 

 

 

  

FOREPERSON

  

United States Attorney

 

 
Case 1:18-cr-00509-GBD Document 143 Filed 10/23/18 Page 7 of 7

Form No. USA-33s-274 (Ed. 9-25-58)

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

VV.

FARIDA RADJABOVA,

Defendant.

 

SEALED SUPERSEDING INDICTMENT
S7 18 Cr. 509 (GBD)

 

(18 U.S.C. §§ 1349 and 1956 (h))

 

GEOFFREY S. BERMAN Pea |
United States Attorne

f- G
Foreperson

 

    

  
   
 

 

 

les \s t Ae | T ad . pert ob t UA dae SEs |

. i CaaS A
Peeest Waren t iSswed Us) Gereashiin Me.
